Citation Nr: 1722453	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bruxism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The Board acknowledges that in his July 2013 substantive appeal, the Veteran discussed entitlement to service connection for dental treatment purposes.  Effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  However, as the Veteran's claim for treatment purposes was received prior to March 2015, his statement may be interpreted as an informal claim which may be referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of whether the Veteran is entitled to an initial compensable rating for bruxism.

The Veteran was last afforded a VA examination in regard to this condition in August 2011.  During this examination, the Veteran reported jaw pain and grinding of the teeth.  The Veteran stated that he used a nightguard about three times a week.  The Veteran's chief complaint was sore jaw muscles.

On physical examination, the examiner conducted range of motion testing for the temporomandibular joint (TMJ).  The examiner recorded an interincisal distance of 48 millimeters (mm), right lateral excursion of 9.5 mm, and left lateral excursion of 12 mm.  The examiner found signs of bruxism and clenching.  The examiner also noted muscle pain on the left masseter and pterygoids, as well as left-sided muscle fatigue.

In October 2012, an addendum was provided for the August 2011 report of VA examination.  The VA clinician producing the addendum reviewed the August 2011 VA examination report and discussed its findings with the August 2011 VA examiner.  The October 2012 VA clinician stated that the Veteran did not have pain associated with the full range of motion of his jaw.  Additionally, the clinician noted that all range-of-motion measurements were within normal limits after repetitive-use testing.

The Court of Appeals for Veterans Claims (Court) has held that VA's statutory duty to assist includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Where the evidence of record does not reflect the current state of the Veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  In this case, the Board finds that a new VA examination is necessary in light of relevant evidence received since the August 2011 VA examination and October 12 addendum.

Specifically, October 2012 x-rays from Dr. Chui, a private provider, stated that the Veteran had excessive wear on his teeth with stress lines on teeth numbers 14, 3, 4, 5, 28, 20, 21, and 19.  Dr. Chui noted that the Veteran was grinding and clenching at night and advised using a nightguard as a preventative measure.

Similarly, in a June 2014 physical therapy evaluation from More Physical Therapy, the Veteran reported grinding his teeth so badly that he went through about 1 mouth guard a month.  The physical therapist found pain along the TMJ and the Veteran's jaw line bilaterally.

Likewise, in November 2015, the Veteran reported for an emergency dental visit with Dr. Chui complaining of ill-defined pain on tooth #6.  Dr. Chui did not detect decay on the #6; instead, the tooth had been badly grinded down.

Lastly, in an undated letter received by VA in October 2016, Dr. Chui stated that the Veteran had a heavy clenching and grinding habit.  Dr. Chui reported that the Veteran's teeth suffered from multiple hairline fractures due to bruxism and that the Veteran's canines were ground down with their dentin core exposed.  A nightguard was made for the Veteran in 2015, but Dr. Chui reported that this was quickly ground down and perforations appeared in the plastic in 2016.  Dr. Chui concluded that the Veteran's rapid deterioration was unusual even among bruxism patients.

In short, in light of the treatment records from provided providers received since October 2012, remand is required as the latest VA examination of record is not reflective of the current state of the Veteran's disability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.  At a minimum, this should include all VA treatment records since April 2013.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records, particularly those from Dr. Chui dated since October 2016.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

3. After completing items (1) and (2) to the extent possible, schedule the Veteran for a VA examination to determine the current nature and severity of his bruxism.  The Veteran's claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  Any disability benefits questionnaires (DBQs) deemed relevant by the examiner should be completed.  All indicated tests and studies should be performed and the results reported in detail.

All findings and a fully articulated medical rationale for any opinions expressed should be set forth in the examination report.

The examiner should also comment upon on any tooth loss or damage as well as any effects to the mandible or maxilla due to the Veteran's service-connected bruxism. 

4. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




